DETAILED ACTION

This application became abandoned as a matter of law as of 10 September 2021 because no reply had been filed to the Office action mailed 10 June 2021.  A petition to revive the application under 37 CFR 1.137(a) was received and granted on 21 December 2021, and was accompanied by a response to the Office action.
By the above response, Claims 1, 6-8, and 10 have been amended.  New Claims 12-15 have been added.  No claims have been canceled.  Claims 1-15 are currently pending in the present application.

Response to Amendment

The reply filed on 21 December 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  Applicant has not acknowledged or replied to the objections to the specification set forth in the previous Office action.  See 37 CFR 1.111(b), which requires Applicant to reply to every ground of objection and rejection in the prior Office action.  For purposes of advancing prosecution of the present application and as a courtesy, the response has been treated as though it were fully responsive under 37 CFR 1.111.  Applicant is reminded that all future responses must be fully responsive under the provisions of 37 CFR 1.111.


Response to Arguments

Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-11 under 35 U.S.C. 101 as directed to abstract ideas without significantly more, Applicant argues that Claim 1 recites more than mental steps, asserting that storing data in a database and comparing a file to data in the database are automated processes performed by a computer (page 9 of the present response).  However, storing data in a database is insignificant extra-solution activity as per MPEP § 2106.05(g).  Further, the claim now recites looking up a file format in a database, which is simple data comparison that could be performed mentally (e.g. by inspection).  This is the abstract idea itself.  The recitations of a computer or security device constitute nothing more than mere instructions to implement the abstract idea on a computer as per MPEP § 2106.05(f).  There is nothing that integrates the abstract idea of data comparison into a practical application.
Regarding the rejection of Claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al, US Patent Application Publication 2018/0018464, and with particular reference to Claim 1, Applicant argues that Tadic does not disclose a remote database or which file formats are obsolete (pages 10-11 of the present response, citing Tadic, paragraph 0008).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a remote database) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Tadic discloses a database of formats (see paragraph 0053) and determining whether a format is obsolete (paragraph 0034, for example).
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to Figure 7 is withdrawn in light of the amended drawing received.

Specification

As noted above, Applicant does not appear to have acknowledged or responded to the objections to the specification for informalities.  Therefore, the objections are maintained as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0004, line 10, it appears that “mechanism” should read “mechanisms”.  In paragraph 0009, line 3, and paragraph 0010, line 3, “the” should be inserted before “present invention”.  In paragraph 0014, line 1, it is not clear what the subject of “is capable” is intended to be, the device or the functional units.  Paragraph 0016 is a duplicate of paragraph 0006.  In paragraph 0021, line 4, a comma should be inserted after “but not limited to”.  In paragraph 0024, line 6, “is” should read “are” for agreement 
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification
The use of the term Microsoft Word (see paragraph 0003), the names of numerous Fortinet products (see paragraph 0024), Microsoft Office (paragraph 0033), Seagate Barracuda, Hitachi Deskstar, Dot hill Systems, LaCie, Nexsan Technologies, Enchance Technology (paragraph 0060), and IOMEGA Zip Drives (paragraph 0063), which are trade names or marks used in commerce, has been noted in this application. SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 1 has been amended to recite “an obsolete file database”, “a file format corresponding to a target application”, and “an obsolete file format that has been replaced with a current file format and without security patch support”.  New Claims 14 and 15 recite similar subject matter.  There appears to be no mention of these features in the specification.  New Claim 13 recites “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  There is not clear description of this feature in the specification.  Therefore, there is not clear antecedent basis for the claimed subject matter in the specification.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objection to the claim ordering is withdrawn in light of the amendments to the claims.
Claim 14 is objected to because of the following informalities:  
In Claim 14, line 1, it appears that the “non-transitory medium” may be intended to refer to non-transitory computer-readable medium.  Further, in line 2, “sourced code” should read “source code”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Claim 1 recites a method that includes storing file formats in a database, capturing a file, determining a file format and if the file format is obsolete, and performing an action on the file.  The determination of the format and if it is obsolete is a mental process, because the determination of the format could be performed by inspection (i.e. looking at the file extension) and the determination if it is obsolete is performed by a database lookup (e.g. comparing the extension to a list of obsolete extensions).  This could be performed entirely in the mind or using pen and paper.  Alice Corporation Pty. Ltd. v. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
This judicial exception is not integrated into a practical application because the claim does not recite a clear use or further action with respect to the determination of an obsolete file format.  Although the claim recites “performing an action to [sic] the file”, this could merely include sending a warning to a user (as evidenced by Claim 11) which is merely insignificant post-solution activity as per MPEP § 2106.05(g).  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a security device and a computer are at a generic level and constitutes nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The step of storing the formats in a database is insignificant extra-solution activity, and the step of capturing the file amounts to mere data gathering claimed in a generic manner and also constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  There are no additional elements that apply or use the abstract in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  Therefore, the claim is not directed to a practical application of the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than an abstract idea.
Dependent Claims 2-13 only recite further high-level features of the security device or determining the file format, or repeating certain steps.  These only relate to further details of the abstract determinations, and are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.
Claim 14 is directed to a medium storing code that causes a processor to perform a method corresponding to that of Claim 1, which recites abstract ideas for similar reasons as detailed above.  The recitations of a computer-readable medium are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).  Therefore, the medium claim is not directed to significantly more than the abstract idea.
Claim 15 is directed to a system that includes a processor, interface, and memory storing code having functionality corresponding to the method of Claim 1, and recites abstract ideas for similar reasons as detailed above.  The recitations of a processor, memory, and network interface are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer. See MPEP 
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1-15 are determined to be directed to abstract ideas without a practical application and without significantly more, as detailed above.  Therefore, based on the above analysis, the claimed inventions are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-11 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 
Independent Claim 1 has been amended to recite “an obsolete file database”, “a file format corresponding to a target application”, and “an obsolete file format that has been replaced with a current file format and without security patch support”.  New Claims 14 and 15 recite similar subject matter.  There appears to be no mention of these features in the specification.  Although the specification generally discloses a database of obsolete file formats, there is not clear disclosure of a database of obsolete files.  There also appears to be no mention in the specification of any target application, and there appears to no detail corresponding to the format that has been replaced with a current format without patch support.  Further, Applicant has not pointed out where the new and amended claims are supported.  Therefore, there is not clear written description of the claimed subject matter in the specification.  See also MPEP § 2163.04.
New Claim 13 recites “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  There is not clear description of this feature in the specification.  Although the specification discloses marking a format as obsolete if it exceeds a threshold, there is no mention of changing the format to obsolete when it does not exceed the threshold.  Further, there is no support of changing the format from obsolete to non-obsolete if the threshold is not exceeded, if the opposite limitation was intended.  Further, Applicant has not pointed out where the new claims are supported.  
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing obsolete file formats in an obsolete file database” in lines 2-3.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database would be used to store a format.  The claim further recites “the file format” in lines 8-9, 10-11, 13-14, and 16.  It is not clear whether these limitations are intended to refer to one of the obsolete formats recited in line 2 or to the format corresponding to a target application in lines 6-7.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.

Claim 8 recites “the file format” in line 11.  It is not clear whether this is intended to refer to the file format of the original file recited in Claim 1 or the file format of the embedded file recited in Claim 8, or to one of the plural obsolete file formats also recited in Claim 1.  Claim 8 further recites “the obsolete file format” in lines 11-12.  However, Claim 1 recites plural obsolete file formats, and it is not clear to which of the plural formats this is intended to refer.  Claim 8 additionally recites “an action” in line 13.  It is not clear whether this is intended to refer to the same action as in Claim 1 or to a distinct action.  Claim 8 also recites “the file” in line 13.  It is not clear whether this is intended to refer to the file recited in Claim 1 or to the embedded file recited in Claim 8.
Claim 9 recites “the file format” in lines 2-3 and 5, and 7.  Because there are plural formats recited in Claim 1, it is not clear to which of these formats these limitations are intended to refer.
Claim 10 recites a series of steps but does not include a conjunction (e.g. “and” or “or”) coordinating the steps, and therefore, it is not clear whether all of the steps are required or if some may be alternatives.  The claim further recites “notifying… a user of the obsolete file format” in lines 3-4.  It is not clear what the user is notified of.  Further, because Claim 1 recites plural obsolete file formats, it is not clear to which of the plural formats this limitation is intended to refer.  Claim 10 further recites “a user’s action of opening or non-opening the file” in line 2.  It is not clear how “non-opening” is a positive action that is performed.  The claim additionally recites “the file format” in lines 9-10.  It is not clear to which of the plural formats this is intended to refer.
on the file.  The claim further recites “sending a warning to a user” as an action on the file; however, sending a warning to the user does not perform any actions on or to the file.
Claim 13 recites “the file format” in lines 1-2 and 4.  It is not clear to which of the plural formats this is intended to refer.  The claim further recites both that “the file format is changed from non-obsolete to obsolete responsive to the obsolete counter exceeding a threshold” and that “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  It is not clear what limitation this claim provides if a file format is changed from non-obsolete to obsolete regardless of the counter value.
Claim 14 recites “storing obsolete file formats in an obsolete file database” in lines 4-5.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database would be used to store a format.  The claim further recites “the file format” in lines 10, 12-13, 15-16, and 18.  It is not clear whether these limitations are intended to refer to one of the obsolete formats recited in line 4 or to the format corresponding to a target application in lines 8-9.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 15 recites “an obsolete file database to store obsolete file formats” in lines 5-6.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al, US Patent Application Publication 2018/0018464.

In reference to Claims 2-4, Tadic further discloses an antivirus application scanning files, a network security device intercepting files, or an add-on to a browser (Figures 1 and 2, system 100, vulnerabilities system 104/204; see also paragraphs 0030-0031 and 0033).
In reference to Claims 5-7, Tadic further discloses determining the format based on an extension, file structure, header, or magic bytes (paragraphs 0034-0035, extensions, magic bytes, rules for determining object type).
In reference to Claims 8, 10, 12, and 13, Tadic further discloses determining a file format of an embedded file and whether the format of the embedded file is obsolete, and performing an action on the embedded file if the format is obsolete (Figure 3, step 304; paragraph 0034; Figure 3, step 310; paragraph 0042) as well as monitoring and counting the actions (see Figure 66).
In reference to Claim 9, Tadic further discloses checking the format in an obsolete file format list or requesting a remote server to check the format (see paragraph 0008; see also paragraphs 0034 and 0053).


Claim 14 is directed to a software implementation of the method of Claim 1, and is rejected by a similar rationale.
Claim 15 is directed to a computer having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.